                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-467-BO


 JUSTIN WHITE,                          )
                        Plaintiff,      )
                                        )
~                                       )                             ORDER
                                        )
VANCE COUNTY, NORTH CAROLINA; )
VANCY COUNTY SHERIFF'S OFFICE; )
PETER WHITE, in his official and        )
individual capacities; LAWRENCE D.      )
BULLOCK, in his official and individual )
capacities; WELDON WALLACE              )
BULLOCK, in his official and individual )
capacities,                             )
                       Defendants.      )


       · This cause comes before the Court on motions to dismiss filed by defendants Vance County

Sheriffs Office and Vance County, North Carolina. Plaintiff has responded in opposition to both

. motions, the moving defendants have replied, and the matters are ripe for ruling. For the reasons

that follow, the motions are granted.

                                         BACKGROUND

        Plaintiff instituted this action by filing a complaint in this Court on October 23, 2019. [DE

1]. In his complaint, plaintiff alleges that while serving as a deputy sheriff in Vance County he

suffered disparate treatment, a hostile work environment, and retaliatory discharge in violation of

42 U.S.C. §§ 1981 and 1983; the Government Employees Rights Act of1991, 42 U.S.C. §§ 2000e-

16a et seq.; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S. C. § 2000e et seq., and

North Carolina state law.
                                            DISCUSSION

        The motions to dismiss have been filed under Rules 12(b)(l), 12(b)(2), and 12(b)(6) of the

Federal Rules of Civil Procedure.

        Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal of a claim for lack of subject

matter jurisdiction. When subject matter jurisdiction is challenged, the plaintiff has the burden of

proving jurisdiction to survive the motion. Evans v. B.F. Perkins Co., 166 F.3d 642, 647-50 (4th

Cir. 1999). "In determining whether jurisdiction exists, the district court is to regard the pleadings'

allegations as mere evidence on the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment." Richmond, Fredericksburg & Potomac·

R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991).

        Rule 12(b)(2) of the Federal Rules of Civil Procedure authorizes dismissal for lack of

personal jurisdiction. When personal jurisdiction has been challenged on the papers alone, the

plaintiff must make a prima facie case showing that personal jurisdiction exists, and a court

construes all facts and inferences in favor of finding jurisdiction. Combs v. Bakker, 886 F.2d 673,

676 (4th Cir. 1989).

        A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain, 478

U.S. 265, 283 (1986). When acting on a motion to dismiss under Rule 12(b)(6), "the court should

accept as true all well-pleaded allegations and should view the complaint in a light most favorable

to the plaintiff." Mylan Labs., Inc. v. Matkari, 1 F.3d 1130, 1134 (4th Cir.1993). A complaint

must allege enough facts to state a claim for relief that is facially plausible. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). In other words, the facts alleged must allow a court, drawing

on judicial experience and common sense, to infer more than the mere possibility of niiscondu~t.
Nemet Chevrolet, Ltd v. Consumeraffairs.com, Inc., 591 F.3d 250, 256 (4th Cir. 2009). The court



                                                  2
"need not accept the plaintiffs legal conclusions drawn from the facts, nor need it accept as true

unwarranted inferences, unreasonable conclusions, or arguments." Philips v. Pitt County Mem.

Hosp., 572 F .3d 17 6, 180 (4th Cir. 2009) (internal alteration and citation omitted).

I.      Vance County Sheriffs Office's motion to dismiss.

        The motion to dismiss by defendant Vance County Sheriffs Office is granted as it lacks
                \



the legal capacity to be sued and is not a proper party to this action. It is well-established that

sheriffs departments in North Carolina are not legal entities that can be sued in federal court. See,

e.g., Parker v. Bladen Cty., 583 F. Supp. 2d 736, 740 (E.D.N.C. 2008) ("[T]he Bladen County

Sheriffs Department lacks legal capacity to be sued."); Capers v. Durham Cty. Sheriff Dep't, No.

l:07-CV-825, 2009 WL 798924, at *5 (M.D.N.C. 2009) ("I agree that Defendant Durham County

Sheriff Department is not a legal entity capable of being sued"); see also Treadway v. Diez, 365

N.C. 288 (2011) (adopting dissent in Treadway v. Dietz, 209 N.C. App. 152, 158 (2011), which

held that North Carolina law did not establish a sheriffs department as a distinct legal entity with

capacity to be sued).     This is true even in the context of an action alleging employment

discrimination against a sheriffs office or department. Efird v. Riley, 342 F. Supp. 2d 413, 420

(M.D.N.C. 2004).

        Plaintiff essentially makes two arguments in opposition to the motion to dismiss. First,

plaintiff contends that the Vance County Sheriffs Office is not immune from suit. But defendant

Vance County Sheriffs Office did not assert an immunity defense. It contends that it is not a legal

entity which may be sued. Second, plaintiff contends that the Vance County Sheriffs Office may

be sued as an unincorporated association. Rule 17(b) of the Federal Rules of Civil Procedure

provides that the capacity to be sued is determined, as is relevant here, by the law of the state where

the party is located. Fed. R. Civ. P. 17(b)(3 ). Rule 17(b) further provides that "a partnership or



                                                  3
 other unincorporated association with no such capacity under that state's law may sue or be sued

 in its common name to enforce a substantive right existing under the United States Constitution or

 laws".· Fed. R. Civ. P. l 7(b)(3)(A).

        The Vance County Sheriffs Office is a governmental unit established by North Carolina's

 State Constitution and governed by Chapter 153A of North Carolina's General Statutes. It is not

an unincorporated association and therefore is not subject to suit as an unincorporated association.

Federal courts have previously declined similar invitations to convert governmental units into

unincorporated associations in order to subject them to suit. See, e.g., Dean v. Barber, 951 F.2d

 1210, 1214-15, n.4 (11th Cir. 1992) (affirming the district court's dismissal of claims against a

sheriffs department and refusing to extend the definition of "unincorporated association" to

government units).

        Defendant Vance County Sher~ffs Office's motion to dismiss is therefore granted.

II.     Vance County's motion to dismiss.

        Plaintiff has alleged eight claims for relief against defendant Vance County: disparate

treatment, hostile work environment, and unlawful retaliation under 42 U.S.C. § 1983; disparate

treatment, hostile work· environment, and retaliation under Title VII; breach of contract under

North Carolina law; and punitive damages. Defendant Vance County argues that it had no

empl~yment relationship with plaintiff and thus plaintiffs claims, which all relate to his

·employment with the Vance County Sheriffs Office, fail to state a claim upon which relief may

be granted against Vance County. 1 The Court agrees.

        North Carolina law vests the sheriff, not the county, with authority over the
        personnel decisions of his office. Although the county board of commissioners may
        fix the n~ber of salaried employees within the sheriffs office, the sheriff "has the
1 The Court was not required to refer to the materials attached to the motion to dismiss in order to
decide the motion, and thus it need not determine whether they could properly be considered
without converting the motion to one for summary judgment pursuant to Fed. R. Civ. P. 56. ·

                                                 4
        exclusive right" under N.C. Gen.Stat. § 153A-103 (1998) "to hire, discharge, and
        supervise the employees in his office." North Carolina courts interpret this statute
        to preclude county liability for personnel decisions made by sheriffs.

Knight v. Vernon, 214 F.3d 544, 552 (4th Cir. 2000). The North Carolina Supreme Court has also

recognized the "distinct.demarcation between a county government and the office of the sheriff,"

as well as the sheriffs "singular authority over his or her deputies and employees ... [including]

the exclusive right to hire, discharge, and supervise the employees in his office." Young v. Bailey,

368 N.C. 665, 669 (2016).

        Contrary to plaintiffs argument, that plaintiff has pleaded that his employment contract

was with Vance County does not change the analysis. For example, plaintiffs complaint alleges

that the Vance County Sheriffs Office is a department of Vance County and that Vance County

and the Vance County Sheriffs Office hired plaintiff pursuant to a two-year employment contract.
          .                                                                                        .
Compl. ,r,r 12, 15. North Carolina's Supreme Court has held, however, "that a sheriffs office is

not a program or department of a county and ... a deputy sheriff or employee of a sheriffs office

is not a county e~ployee." Young, 368 N.C. at 669-70. Thus, this allegation is contrary to      law~
and the Court is not required to presume its truthfulness for purposes of a Rule 12(b)(6) motion.

       Each of plaintiffs claims against Vance County arise from his employment at the Vance

                               a
County Sheriffs Office. But county "may only be held liable for acts for which the county has

'final policymaking authority',,; and "[w]hether a county or county official has final policyhiakfug

authority iii a specific area is a question of state law." Worrell v. Bedsole, 110 F.3d 62 (4th; Cir.

1997) (t~ble decision). Courts have consistently held that "[t]he sheriff, not the county, h~s fin~l

policymaking authority over the personnel decisions in his office." Id.;·see also Pafker, 583'F.

Supp. 2d at 739; Kelley v. Durham Cty., No. 1:12CV376, 20i3 WL 527242, at *3 (M.D.N.C. Feb.




                                                 5
    11, 2013). As plail).tiff has failed to state a claim against defendant Vance County upon which

1relief can          be granted, defendant Vance County is properly dismissed.

                                                   CONCLUSION

                   Accordingly, for the foregoing reasons, the motions to dismiss filed by defendants Vance

.County Sheriff's Office [DE 9] and Vance County [DE 14] are GRANTED. Defendants Vance

    County Sheriffs Office and Vance County are DISMISSED. Plaintiffs claims against the

remaining defendants shall proceed.



             .


SO ORDERED, this
                                    -                    .

                                a£_ day of February, 2020.



t    \   '·,.·:·
                                                       TERRENCE W. BOYLE
                                                       CHIEF UNITED STATES DI TRICT JUDGE.




                                                          6
